Appeal by defendant from a judgment rendered in favor of plaintiff, who sought to recover for services alleged to have been rendered by her as a trained nurse for defendant's intestate at his special instance and request, the reasonable value of which services she alleged to be $983.90, all of which it is alleged remained unpaid. The answer, among other things, denied that the reasonable value of the services alleged to have been performed by plaintiff was $983.90 or of any value whatsoever, and denied that the same or any part thereof remained unpaid.
Upon the pleadings the reasonable value of the services rendered plaintiff was one of the chief issues which the court was called upon to determine. No finding, however, was made thereon, other than that she "worked . . . nursing . . . at the rate of $35 a week"; hence we are left without information as to the "reasonable value" of her services. Neither is there any finding as to whether plaintiff had been fully paid, as alleged in the answer. Since, in our opinion, the findings do not support the judgment, it is unnecessary to discuss the sufficiency of the evidence to justify the findings, as to which there seems to be some merit in the contention made by appellant.
The judgment is reversed.
Conrey, P. J., and James, J., concurred. *Page 770